DECISION
The application of the above-named defendant for a review of the sentence of 10 years; 10 years; Concurrent; Persistent Felony Offender-5 years; Consecutive to the two 10 year terms imposed on December 8, 1980, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that under the circumstances the sentence imposed was fair and just.
We wish to thank Wendy Holton of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson